Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 07/05/2022, are accepted and do not introduce new matter.
Claims 1-8, 10-15 and 18-32 are pending; claims 9, 16 and 17 are cancelled; claims 5-8 and 21-32 were withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on 03/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species is withdrawn.  Claims 5-8, directed to Species II is no longer withdrawn from consideration because the claims are further limiting claim 1, i.e. they depend on claim 1. However, claims 21-32, directed to Group II remains withdrawn from consideration because Group II does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 21-32: (cancelled). 
Note: These claims are cancelled because they belong to a non-elected group, which does not include all of the structure of the allowed claim 1. The election was made without traverse. Therefore, Examiner reserves the right to cancel these claims, in order to allow the pending claims. 

Allowable Subject Matter
Claims 1-8, 10-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, the prior art does not teach a vehicle mounted spreader for spreading materials such as sand, salt, or other granular chemicals onto snow and ice covered paved surfaces comprising: a hopper adapted to be supported by the vehicle for containing the material to be spread, a liquid container adapted to be supported by the vehicle for containing liquid with which to pre-wet the material, a spinner for spreading the pre-wet material, an auger positioned in said hopper for conveying the material to said spinner, a liquid applicator for applying liquid from the liquid container to the material to pre-wet the material, and a paddle mixer mounted to an end of said auger, at least a portion of said paddle mixer positioned within said hopper, at least a portion of said liquid applicator positioned adjacent said at least a portion of said paddle mixer, said at least a portion of said liquid applicator applying liquid at a position within said hopper to the material adjacent said at least a portion of said paddle mixer, said paddle mixer mixing the liquid and the material wherein said paddle mixer comprises a plurality of longitudinally extending blades attached to said auger, spaced circumferentially around said auger, and extending away from said auger, wherein said paddle mixer comprises four said blades spaced equally about a circumference of said auger and fixedly secured to said auger, a first pair of said four blades being positioned diametrically opposite to one another and having radially inner edges closely adjacent to an outer surface of said auger, a second pair of said four blades being positioned diametrically opposite to one another and having radially inner edges spaced away from said outer surface of said auger, all said blades positioned along the same length extent of said auger, wherein each said blade includes a plurality of notches spaced along a radially outer edge of said blade, said notches being oriented at an angle of between 0 degrees and 45 degrees relative to an axis of rotation of said auger, and wherein said notches in said first pair of blades face one end of said auger and said notches in said second pair of blades face the other end of said auger.
	Related art, like Stevenson et al (U.S. 2012/0048958), teaches a similar device wherein an auger comprises a plurality of longitudinally extending blades (33). However, Stevenson does not teach the blades fixedly secured to the auger, wherein a pair of opposing blades has an inner edge that is closer to the auger than a second pair of edges. It would not be obvious to modify Stevenson because its blades are meant to pivot about the auger. Modifying them to be fixedly secured to the auger would go against the intended purpose of Stevenson. Furthermore, modifying the blades such that the inner edges are configured as claimed, would be considered hindsight rationale. 
	Examiner asserts that the prior art is silent with respect to the claimed aspects of the auger and its longitudinal blades. Therefore, claim 1 is novel and is hereby allowed.
	Claims 2-8, 10-15 and 18-20 are allowed for further limiting claim 1, from which they depend on. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752